     Case 2:19-cv-00248 Document 12 Filed 04/30/20 Page 1 of 2 PageID #: 24



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


ERIC HAYHURST,

                            Plaintiff,

v.                                            CIVIL ACTION NO. 2:19-cv-00248

ANDREW SAUL,
Commissioner of Social Security,

                            Defendant.


                      MEMORANDUM OPINION AND ORDER

       This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On November 22, 2019, Magistrate

Judge Tinsley submitted the Proposed Findings of Fact and Recommendation

(“PF&R”), [ECF No. 11], recommending the court dismiss this action pursuant to

Federal Rule of Civil Procedure 4(m) for failure to timely serve process. To date, no

objections to Magistrate Judge Tinsley’s PF&R have been filed, and the time period

for the filing of objections has passed.

       Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the court FINDS that the plaintiff has not filed proof of service

with this Court as required by Federal Rule of Civil Procedure 4(l) and DISMISSES

this action pursuant to Federal Rule of Civil Procedure 4(m) for failure to timely

serve process. [ECF No. 11]. The court DIRECTS the Clerk to send a copy of this
    Case 2:19-cv-00248 Document 12 Filed 04/30/20 Page 2 of 2 PageID #: 25



Order to counsel of record and any unrepresented party.

                                      ENTER:      April 30, 2020
